HARRISON L. WINTER, Chief Judge.
Before us on rehearing in banc are the issues decided by a divided panel in Randall v. Lukhard, 709 F.2d 257 (1983).1 The majority ruled that:
1. Virginia’s former “transfer of assets” eligibility rules for entitlement to medicaid benefits was invalid from January 1, 1972 until June 30, 1981 because it conflicted with federal law;
2. The burden of proof provisions to overcome presumptive ineligibility for medicaid benefits arising from a transfer of property of Virginia’s new “transfer of assets” eligibility rule were invalid because they conflicted with federal law;
3. Virginia’s new “transfer of assets” eligibility rule, aside from the invalid burden of proof provisions, could be applied to persons whose applications for medicaid were filed before July 1, 1981 and processed on or after July 1, 1981 and to all redeterminations of eligibility made on or after July 1, 1981; and
4. With a modification of the notice approved by the district court, Virginia was obliged to give notice to medicaid claimants who applied for benefits from April 24, 1978 through June 30, 1981 and who were denied benefits because of transfers made before July 1, 1979, of their possible right to state administrative or state judicial remedies.
Accordingly, we affirmed in part and reversed in part the judgment of the district court, 536 F.Supp. 723, and remanded the case for further proceedings.
I.
On rehearing we adopt holdings numbers 1, 3 and 4 (as summarized above) for the reasons expressed in the majority panel opinion. As to those issues, we adopt the majority panel opinion as the opinion of the in banc court.
We conclude, however, that the burden of proof provisions to overcome presumptive ineligibility for medicaid benefits arising from a transfer of property under Virginia’s new “transfer of assets” eligibility rule do not conflict with federal law and are not therefore invalid. Our reasons are set forth in the following section of this opinion.
II.
As pointed out in the majority panel opinion, Id. 261-62, in December 1980 the Boren-Long Amendment was signed into law. Pub.L. No. 96-611, 94 Stat. 3567 (1980). The Amendment, inter alia, created a transfer of assets eligibility rule for the Supplementary Security Income (SSI) program and authorized the states to adopt a similar transfer of assets eligibility rule for their medicaid programs. 42 U.S.C. §§ 1382b(c) and 1396a(j). The language with which we are concerned is that contained in § 1382b(c)(2), which in pertinent part reads:
Any transaction ... shall be presumed to have been for the purpose of establishing eligibility for benefits or assistance under this chapter unless such individual or eligible spouse furnishes convincing evidence to establish that the transaction was exclusively for some other purpose, [emphasis added]
Section 1396a(j)(l) authorized the states to incorporate similar transfer of assets *968rules in their medicaid programs but that section provided:2
If the State plan provides for the denial of such assistance by reason of such disposal of resources, the State plan shall specify a procedure for implementing such denial which, except as provided in paragraph (2) [length of disqualification], is not more restrictive than the procedure specified in section 1382b(c) of this title.
Acting upon the authorization contained in the 1980 amendment, Virginia rewrote its manual with respect to the measure of proof necessary to overcome the disqualifying statutory presumption:
It will be the responsibility of the client to establish that such a transfer was not made in an effort to qualify for Medicaid or SSI. The client must provide objective evidence that the transfer was exclusively for another purpose. A subjective statement of intent or ignorance of the property transfer provision is not sufficient. The client must provide evidence that other resources were available, at the time of transfer, to meet current and expected needs of that client, including cost of nursing home care. Virginia Manual sections 301.1 D.3.a. and 402.1 B.3.a.
The state rule requires that: a presumptively ineligible claimant must provide “objective” evidence that he transferred assets exclusively for a purpose other than to establish medicaid eligibility; he cannot rely solely on a subjective statement of intent or ignorance of the law; and he must show that at the time of the transfer there were other assets available to meet his current and expected medical needs. The precise issue before us is whether those requirements conflict with the federal standard of “convincing evidence” to establish that the transfer was not exclusively to create eligibility. The district court ruled that there was no conflict and we agree.
The standard prescribed by § 1382b(c)(2) has been administratively construed by the Department of Health and Human Services in A12505.S of the SSI Claims Manual (revised as of October, 1983). The criteria identified seem to indicate that something more than merely the claimant’s unsupported statement is required. To like effect is the proposed regulation to be codified as 20 C.F.R. § 416.1246(e). See 46 Fed.Reg. No. 204 51779 (October 22, 1981).
The contention of Evelyn Randall and the other plaintiffs that the Virginia standard conflicts with the federal standard reduces itself to the assertion that Virginia’s requirement of “objective evidence” means documentary evidence and nothing in the federal standard of “convincing evidence”, or the administrative interpretations of the federal standard, is this restrictive; hence the conflict. On the surface the argument is appealing and the majority panel opinion adopted it. That construction, however, is not required, and its incorrectness is made apparent by the post-decision brief filed by Virginia in connection with rehearing in banc. There, after quoting the current Virginia rule, Virginia asserts:
Nowhere in this language is there an exclusive requirement for documentary evidence; oral evidence is accepted. Objective evidence is simply that evidence which rational people agree is real or valid____ In short, “objective” is not tantamount to “documentary”, and Virginia has never held otherwise.
We accept Virginia’s description of the operation and effect of its regulation and conclude that it does not conflict with applicable federal law and hence is valid.
III.
For the reasons set forth above and those contained in the portions of the majority panel opinion which we adopt, the judgment of the district court is affirmed *969in part and reversed in part and the case is-remanded for further proceedings.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.

. The panel consisted of Winter, Chief Judge, Russell, Circuit Judge, and Fairchild, Senior Circuit Judge for the Seventh Circuit, sitting by designation. Judges Winter and Fairchild comprised the majority, with Judge Russell in dissent.


. We note that this provision was recodified by the Tax Equity and Fiscal Responsibility Act of 1982, P.L. 97-248 § 132(c). An identical rule may now be found at 42 U.S.C. § 1396p(c)(1) (1982).